Title: VII, 22 November 1793
From: Jefferson, Thomas
To: 


            
              [c.22 November 1793]
            
            
              
                Notes
                Text
              
              
                cases where
                  individuals (as Henfield &c.) organize themselves into military bodies within
                  the U.S. or participate in acts of hostility by sea, where jurisdiction attaches to the person.
                     What is the present legal mode of restraint?
                  binding to the good behavior? military restraint? or what? or can the act only be
                    punished after it is committed?
                   The Constitution having
                  authorised the legislature exclusively to declare whether the nation, from a state
                  of peace, shall go into that of war, it rests with their wisdom to consider Whether the
                  restraints already provided by the laws are sufficient to prevent individuals from
                  usurping, in effect, that power, by taking part, or
                  arraying themselves to take part, by sea or by land, while under the jurisdiction
                  of the U.S. in the hostilities of any one nation against any other with which the
                  U.S. are at peace?
              

              
                Vessels
                  originally constituting themselves cruizers here, or those so constituted
                  elsewhere & augmenting their force here, may they be seized & detained? by
                  what branch of the government? e.g. the Polly or Republican at N.Y. the Jane at
                  Philada the Industry at Baltimore. Their Prizes. may they be restored? e.g. the
                  Lovely lass, Pr. Wm Henry, Jane of Dublin, the Spanish prize &c.
                   Whether the laws have
                  provided with sufficient efficacy & explicitness, for arresting &
                  restraining their preparations & enterprizes, & for indemnifying their
                  effects?
              
              
                   Captures
                  within our waters, by whom to be restored? e.g. the Grange, the William, the
                  Providence, the William Tell &c
                   Whether within the territory
                  of the U.S. or those limits on it’s shores to which reason & usage authorize
                  them to extend their jurisdiction & protection, & to interdict every
                  hostile act, even between hostile nations, the partition of the National authority
                  between the civil & military organs is delineated with sufficient precision to
                  leave no doubt which of the two is justified, & is bound to interpose?
              
              
                Cases of the
                  Betsey, and American Vessel & Swedish cargo. the Maxwell, vessel & cargo
                    Swedish.
                   Whether either & Which
                  of them is authorized to liberate our own property or that of other peaceable nations, taken on the high-seas & brought into our
                  ports?
              
              
                merely an
                  intimation to establish all these cases with the judiciary.
                   Whether all such of these
                  interferences as may be exercised by the judiciary bodies with equal efficacy,
                  with more regularity, and with greater safety to the rights of individuals,
                  citizen or alien, are already placed under their cognisance, so as to leave no
                  room for diversity of judgment among them, no necessity or ground for any other
                  branch to exercise them, merely that there may not be a defect of justice or
                  protection, or a breach of public order?
              
              
                   for a
                  specification of some of these duties see Jay’s & Wilson’s charges. are they all sufficiently provided with specific
                  punishments?    Offences against the Law of Nations. Genet’s conduct is one.
                  by that law the President may order him away. has the law provided for the
                  efficacy of this order?
                   And Whether the duties of a
                  nation at peace towards those at war, imposed by the laws and usages of nature,
                  & nations, & such other offences against the law of nations as present
                  circumstances may produce, are provided for by the municipal law with those
                  details of internal sanction and coercion, the mode & measure of which that
                  alone can establish?
              
            

            other subjects
            Proclamation
            Report of balances between the states.
            Western Indians
            Creeks.
            Provision of arms made, & to be
              made.
            
              
                subsequent.
                Genet’s conduct
              
              
                 
                England.
                inexecution of treaty.
              
              
                 
                 
                interception of our provisions.
              
              
              
                 
                Spain.
                boundary & navigation of Missisipi.
              
              
                 
                 
                protection of Southern Indians.
              



            

          